Citation Nr: 0602945	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-09 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for right eye 
disability.

2.  Entitlement to service connection for a lumbar spine 
disorder to include arthritis.

3.  Entitlement to service connection for a cervical spine 
disorder to include arthritis.

4.  Entitlement to a temporary total evaluation based on the 
need for post-operative convalescence following surgery for a 
service connected left eye disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 1971 to May 1974.

This appeal is from action taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, AZ.

Service connection is in effect for scar, residuals of 
shrapnel wound to the right thigh, rated as 10 percent 
disabling; subcapsular cataract secondary to trauma in the 
left eye, for which a 30 percent rating is now assigned; and 
chronic infection of the left axilla, hydradenitis, rated as 
noncompenably disabling.

The veteran provided testimony at a hearing before a Veterans 
Law Judge in May 2005; a transcript is of record.

During the course of the current appeal, the veteran has 
indicated that he is satisfied with the schedular rating of 
30 percent now assigned for his left eye; instead, he has 
asked to have the other eye concerns addressed as shown in 
issues ## 1 and 4.

Issues ## 1 and 4 are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the issues relating to cervical and lumbar 
spine disabilities with arthritis. 

2.  The evidence of record and medical expert opinion 
reasonably support that the veteran's cervical and lumbar 
spine disabilities with arthritis are of service origin.



CONCLUSIONS OF LAW

1.  A chronic cervical spine disability with arthritis, is 
the result of service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West  
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

2.  A chronic lumbar spine disability with arthritis, is the 
result of service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West  
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  A notice letter 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
(2005) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Correspondence to the veteran satisfied 
these criteria.  And the veteran has been otherwise given the 
specifics of the relevant regulations and reasons for denial 
of the claim in a variety of forms, through statements and 
supplemental statements (SOCs), (SSOCs), respectively, in 
correspondence, at a hearing, etc.  

The veteran was provided with the required information and 
given every opportunity to respond thereto.  The VA also 
attempted to obtain all relevant evidence, and there is no 
indication that there is any prejudice to the veteran by the 
order of the events in this case with regard to issues ## 2 
and 3.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In the 
timing of notifications and such related matters, there has 
been no injury to the veteran.  As such, the Board concludes 
that any error is harmless, and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Board observes that VA has also satisfied its duty to 
assist the veteran in the limited regard of issues ## 2 and 
3.  The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Specifically, VA has associated with 
the claims folder the veteran's service medical records, and 
VA and private examination reports.  The Board is satisfied 
that adequate development has taken place and there is a 
sound evidentiary basis for resolution of the issues relating 
to chronic cervical and lumbar spine disabilities with 
arthritis without detriment to the due process rights of the 
veteran.  The VA has satisfied its obligation to notify and 
assist the veteran in this case.  

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, op. cit. at 495 
(1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

The veteran's active duty was from May 1971 to May 1974.

Service medical records are limited.  On several occasions he 
was seen for various injuries including due to apparent 
falls, at least one incident of head trauma which impacted 
his eye(s), and a shrapnel wound to the right thigh.   

The veteran argues that he injured his cervical and lower 
back at the time of the head trauma.  The service records 
relating to that incident are very limited but detail only 
eye complaints.  However, they collaterally document that 
whatever other records had earlier been available were lost, 
and records' keepers who had apparently undertaken a positive 
line of duty determination (LOD) were officially admonished 
to maintain control of pertinent records in the future.   

Available VA and private clinical records from after service 
note that the veteran initially had significant cervical and 
lumbar complaints in the late 1990's.  

A VA clinical notation in May 1998 was that while he had been 
in one or more motor vehicular accident (MVA)s, he had a 
prior history of back problems with disc deterioration prior 
to the MVA's.  

VA and private treatment records confirm that the veteran now 
demonstrates chronic cervical and lumbar disability with 
arthritis.  On numerous occasions he has been noted to limp.

On VA examination in September 2003, it was noted that he was 
slightly antalgic gait consistent with his recent stroke 
history.  However, he also had hypesthesias over the 
distribution of the lateral femoral cutaneous nerve that was 
over the anterolateral thigh in the area of the shrapnel 
wound residuals.  He has associated deep discomfort with 
certain activities.

A statement is of record from the veteran's brother, dated in 
November 2003, to the effect that prior to service, the 
veteran had had no problems with his neck or back; that he 
knew that his brother had been hurt in an incident which had 
been found to be in LOD; and when he returned home, he limped 
for more than 4 years and complained of back pain that had 
not been there before service.  

A statement is of record, along with clinical records, from 
Dr. HKM, dated in June 2002 to the effect that he had treated 
the veteran since an accident in 1999.  While he had then had 
immediate trauma, the arthritic changes he manifested were a 
result of many years of development due to spinal imbalance 
and improper weight distribution.  He suggested that the 
changes had probably occurred over many years, and may have 
started in his childhood, a time-frame which was not 
otherwise characterized.

Another sworn affidavit is of record from Dr. HKM, dated in 
November 2003, to the effect that he had treated the veteran 
since December 1997 for problems in the cervical and lumbar 
spine areas.  X-rays had confirmed the presence of severe 
degenerative changes in both areas.  It was Dr. M's opinion 
that: 

this condition is the result of an injury 
to the spine, occurring many years ago.  
It is quite possible that (the veteran)'s 
current condition is the result of the 
injury he reports having taken place 30 
years ago while he was serving in the 
Armed Forces.  (emphasis added)

On VA examination in July 2004, the veteran's history was 
noted.  The veteran was diagnosed as having degenerative 
arthritis in the cervical and lumbar areas.  The examiner 
opined that it was not as likely as not that the problems 
were a result of altered gait or injury in service; that 
arthritis is something that commonly occurs with age; and 
that no injury to the back was shown in service.

The Board notes that the service confirmation of any back 
injuries is negligible; however, the fact that records were 
definitely lost is unfortunate but need not be fatal to his 
claim.  In any event, he is not to be held accountable for 
that over which he did not have control at the time.  The 
veteran and his brother have stated that he had an injury to 
his back then, and limped for years thereafter.  This is not 
inherently incredible and is not otherwise disputed by means 
of objective clinical documentation.

VA clinical observations in 1998 reflect a history of osseous 
degeneration.  And a physician who has treated him since MVAs 
in 1999 has opined that the degenerative changes he exhibited 
when he first saw him were not the result of that immediate 
trauma but were of long-standing nature; and more 
specifically, were reasonably due to the alleged in-service 
injury.

Admittedly, the evidence is certainly not unequivocal.  
However, in this case, the aggregate evidence, including the 
testimony provided by the veteran, and the medical 
documentation in the file, sustains that the veteran may well 
have been injured in service and as a result, developed 
arthritis in the cervical and lumbar areas.  It is noteworthy 
that throughout, the veteran (and in fact, his brother's) 
oral and written testimony has been entirely consistent and 
unwavering.  

The veteran's testimony has been comprehensive and credible 
and is quite persuasive given the nature of confirmatory 
evidence and expert medical opinions consistent therewith.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His personal 
views are consistent with the medical expert evaluations of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(the Board is not free to substitute its own judgment for 
that of a competent medical expert).  

The competent and probative evidence supports the reasonable 
conclusion that the veteran injured his back in service and 
has residual disability therefrom.  With every reasonable 
doubt resolved in the veteran's favor, service connection is 
warranted for chronic cervical and lumbar disabilities with 
arthritis. 


ORDER

Service connection for a chronic cervical disability with 
arthritis is granted.

Service connection for a chronic cervical disability with 
arthritis is granted.


REMAND

As noted above, the veteran's service records are limited and 
were apparently, in part, lost during service; it is clear 
that he experienced head trauma.  He states that both eyes 
were impacted, and while this is not confirmed by service 
records, at the time of care in service, both eyes were 
covered albeit the primary trauma was described as involving 
his left eye.

Some post-service clinical records show apparent right eye 
problems including incipient cataract and possible retinal 
impairment; other clinical records are not quite so 
definitive as to right eye findings.  

There are several recent medical opinions of record with 
regard to both of his eyes, although the veteran was 
ultimately apparently unable to obtain an opinion about which 
he testified with regard to an associative relationship 
between the left eye problems and his current right eye 
disabilities.  One of the opinions he has recently acquired 
suggests that additional eye evaluations be undertaken by a 
retinal specialist.

Recent clinical evaluations have shown that he had surgery 
for a traumatic cataract in the service-connected left eye on 
January 24, 2002 at a private facility.

The issues ## 2 and 3 relate to a right eye disability and 
the potential for a period of convalescence after his eye 
surgery in January 2002.  In the later regard, there is only 
a singular summary surgical report without added findings.  
Comprehensive follow-up records from even immediately after 
surgery are not in the file.

The veteran has testified that he was in school at the time 
and unable to read or otherwise use either eye(s), which 
resulted in at least a month of required convalescence.  This 
allegation is neither negated nor otherwise documented by 
other evidence in the file, and the veteran is entitled to 
provide evidentiary support for that assertion.

However, it is noteworthy that during the course of the 
current appeal, the rating assigned for the eye in question 
has increased from 10 to 30 percent since said surgical 
procedure.  It is not clear when that deterioration began or 
whether it was contiguous to a period of what might have been 
considered post-surgical convalescence.

Regardless of whether the veteran did or did not injure his 
right eye in service, the further possibility that he had a 
right eye problem at present that may be in some way due or 
contributed to by his left eye problems has not been fully 
addressed to this point.

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310.

The Court has held that when aggravation of a veteran's non- 
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service- 
connected disability.  

It is not clear that the veteran understands what is required 
to support his claim, nor that all reasonable and responsible 
efforts have been undertaken to obtain the pertinent evidence 
which would in fact possibly tend to give the claim 
foundation.

Accordingly, the case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran should be asked to provide 
clarification as to any post-operative 
care he may have received immediately 
after his left eye surgery, and after 
appropriate release, all records should 
be obtained from that facility(ies) and 
those care-givers.  The RO should assist 
him in that regard.

The veteran should also endeavor to 
support his allegation that he was 
significantly limited in reading and 
other activities after his surgery, i.e., 
statements from professors, attendance 
records or other data from the school, 
friends, etc. or other collateral 
documentation in that regard.

2.  The veteran should then be evaluated 
by a pertinent VA specialist to 
determine: (a) what is his current right 
eye disability; (b) when did it commence, 
and (c) to what it is in any way 
attributable in whole or part.  The 
examiner should also address: (d) whether 
his left eye problems may have in any way 
impacted on current right eye problems; 
and finally, (e) whether the veteran had 
reasonable use of his left eye after the 
surgery or to what practical extent he 
was limited post-surgically.  The 
opinions should be annotated to the 
files.

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory to the veteran, a SSOC 
should be prepared and the veteran and 
his representative should be afforded a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  The 
veteran need do nothing further until so 
notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


